DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “415” (see figure 4). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “106” (see paragraph [0038] line 7) 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Specification
The disclosure is objected to because of the following informalities:
The recitation in paragraph [0053] line 4 “discriminator 405” seems to be improper because it seems to be improperly constructed (see figure 4 and paragraph [0053] line 3); it is suggested to be changed to “discriminator 410” (emphasis added)
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation in line 10 of claim 1 “a second label” is indefinite because previously in line 8 of claim 1 it has been define “a second label” and. it is indefinite is the new second label is the same or different from the previous second label.
Regarding claim 1, the recitation in lines 11-12 of claim 1 “the second label” is indefinite because it is not clear if it refers to the “second label” of line 8 of claim 1 or the “second label “ of line 10 of claim 1.
Regarding claim 1, the recitation in line 13 of claim 1 “the second label” is indefinite because it is not clear if it refers to the “second label” of line 8 of claim 1 or the “second label “ of line 10 of claim 1.
Regarding claims 2-7, they are rejected because they depend directly or indirectly from claim 1 and claim 1 is rejected.
Regarding claim 8, the recitation in line 11 of claim 8 “a second label” is indefinite because previously in lines 9-10 of claim 8 it has been define “a second label” and. it is indefinite is the new second label is the same or different from the previous second label.
Regarding claim 8, the recitation in line 12 of claim 8 “the second label” is indefinite because it is not clear if it refers to the “second label” of lines 9-10 of claim 8 or the “second label “ of line 11 of claim 8.

Regarding claims 9-12, they are rejected because they depend directly from claim 8 and claim 8 is rejected.
Regarding claim 13, the recitation in line 9 of claim 13 “a second label” is indefinite because previously in line 7 of claim 13 it has been define “a second label” and. it is indefinite is the new second label is the same or different from the previous second label.
Regarding claim 13, the recitation in lines 9-10 of claim 13 “the second label” is indefinite because it is not clear if it refers to the “second label” of line 7 of claim 13 or the “second label “ of line 9 of claim 13.
Regarding claim 13, the recitation in line 11 of claim 13 “the second label” is indefinite because it is not clear if it refers to the “second label” of line 7 of claim 13 or the “second label “ of line 9 of claim 13.
Regarding claims 14-20, they are rejected because they depend directly from claim 13 and claim 13 is rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tsunoda (US 20180330183 A1) discloses image recognition apparatus, learning apparatus, image recognition method, learning method, and storage medium.
Millius (US 20190034483 A1) discloses Context Aware Chat History Assistance Using Machine-Learned Models.
Bose (US 20190130221 A1) discloses method and device for generative adversarial network training.
Satzoda (US 20190265712 A1) discloses method for determining driving policy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571)272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/JUAN A TORRES/Primary Examiner, Art Unit 2636